Appeal from peremptory order of mandamus reinstating nine petitioners-respondents to their former grades of employment and directing payment of salaries not received during the period of suspension. Order modified by striking out the clauses directing preparation of supplementary payrolls and payment of back salaries at the rates referred to in the order, and the matter remitted to the Special Term to compute the amounts due the respondents as salary from May 6, 1935, to the date of reinstatement, at the rates fixed then and thereafter by the proper authorities in the respective grades to which the respondents have been reinstated by the court, less earnings received by them during said period. As so modified, the order, in so far as an appeal is taken, is unanimously affirmed, with costs in this court to the respondents. Findings of fact and conclusions of law will be modified to conform to this decision. The appeal from the alternative order is dismissed. The record does not contain evidence of (1) the salaries in respondents’ grades after May 6, 1935; (2) the dates on which the various respondents were reinstated to their grades; (3) the sums earned by them at other- employment after May 6, 1935. After proof of these items, computations of the amounts due the respondents may be made and the amounts included in the order. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ. Settle order on notice.